               Case 1:19-cv-11007-NMG Document 28 Filed 08/20/19 Page 1 of 12



                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS


 J W REILLY LLC,
                                                   Case No. 1:19-cv-11007 (NMG)
                                Plaintiff,

                    v.

 BALLY AMERICAS INC.,
 BALLY INTERNATIONAL AG and
 BALLY SCHUHFABRIKEN AG,

                                Defendants.




                           MEMORANDUM OF LAW IN SUPPORT OF
                           BALLY INTERNATIONAL AG AND BALLY
                         SCHUHFABRIKEN AG’S MOTION TO DISMISS




{H0116127.2}
                Case 1:19-cv-11007-NMG Document 28 Filed 08/20/19 Page 2 of 12



                                     TABLE OF CONTENTS

                                                                                      Page

PRELIMINARY STATEMENT ………………………………………………………………… 1

STATEMENT OF FACTS ………………………………………………………………………. 2

ARGUMENT ……………………………………………………………………………………. 3

               I.    EXERCISING PERSONAL JURISDICTION OVER BALLY INTERNATIONAL AG
                     WOULD NOT COMPORT WITH DUE PROCESS ……………………………………... 3

                     a.   Legal Standards Governing Personal Jurisdiction ……………………….. 3

                     b.   Bally International AG Cannot Be Subjected to
                          the Jurisdiction of Massachusetts Courts ………………………………… 4

                     c.   The Exercise of Personal Jurisdiction Over Bally International AG
                          Would Not Comport with Due Process ………………………………….. 5

               II.   NEITHER BALLY INTERNATIONAL AG NOR BALLY SCHUHFABRIKEN AG
                     CAN BE LIABLE FOR INFRINGEMENT ……………………………………………… 6

CONCLUSION …………………………………………………………………………………... 7




{H0116127.2}                                    i
               Case 1:19-cv-11007-NMG Document 28 Filed 08/20/19 Page 3 of 12



                                  TABLE OF AUTHORITIES

CASES                                                                            Page

Asahi Metal Ind. Co. v. Super. Ct. of Cal., 480 U.S. 102 (1987) ……………………………... 5, 6

Celgard, LLC v. SK Innovation Co., 792 F.3d 1373 (Fed. Cir. 2015) ………………………... 4, 5

Deepsouth Packing Co. v. Laitram Corp., 406 U.S. 518 (1972) ……………………….……....... 7

Halo Elecs., Inc. v. Pulse Elecs., Inc., 831 F.3d 1369 (Fed. Cir. 2016) ………………………. 6-7

Int’l Shoe Co. v. Wash., 326 U.S. 310 (1945) ………………………………………………… 4, 5

Microsoft Corp. v. AT&T Corp., 550 U.S. 437 (2007) ……………………………...…………… 7

Polar Electro Oy v. Suunto Oy, 829 F.3d 1343 (Fed. Cir. 2016) ………………………...……. 5

STATUTES

35 U.S.C. § 271 …………………………………………………………………………..………. 6

M.G.L. c. 223A, § 3 ………………………………………………………………...…………. 1, 4

OTHER AUTHORITIES

Fed. R. Civ. P. 4 …………………………………………………………………………………. 3

U.S. Design Patent No. D667,212 (filed Jun. 3, 2011) ………………………………………….. 1




{H0116127.2}                                 ii
                Case 1:19-cv-11007-NMG Document 28 Filed 08/20/19 Page 4 of 12



               Defendants BALLY INTERNATIONAL AG (“Bally Holding”) and BALLY

SCHUHFABRIKEN AG (“Bally Switzerland”) (collectively the “Swiss Defendants”), by and

through their undersigned attorneys, respectfully submit this memorandum of law in support of

their motion to dismiss Plaintiff’s complaint pursuant to Federal Rules of Civil Procedure

12(b)(2) and 12(b)(6).

                                        PRELIMINARY STATEMENT

               This is an action alleging the direct infringement of U.S. Design Patent No. D667,212

(the ’212 Patent), which claims an ornamental design for a shoe buckle. See U.S. Design Patent

No. D667,212 (filed Jun. 3, 2011). Plaintiff alleges in its Complaint that Bally Americas Inc.

(“Bally Americas”), Bally Holdings, and Bally Switzerland “ha[ve] infringed [the ’212 Patent]

by making, using, selling and/or offering to sell in the United States, and/or importing into the

United States” shoes sold under the names “Heline,” “Holga,” and “Harmoni” (collectively, the

“Accused Products”). (Compl. ¶¶ 22, 28.) Plaintiff accuses all three disparate companies of

performing the same allegedly infringing acts. Plaintiff also alleges that such alleged

infringement has been “intentional, willful, and without regard to Plaintiff’s rights.” (Compl. ¶

29.) The claims against Bally Holdings and Bally Switzerland should be dismissed on the

following independent bases1:

               First, Bally Holdings is not subject to personal jurisdiction in this district. Bally Holdings

has not performed any acts required under M.G.L. c. 223A, § 3 to establish personal jurisdiction

in this district, and Bally Holdings does not have sufficient contacts with Massachusetts or the

United States for a suit in this district to comport with due process.




1
    Bally Americas Inc. has Answered the Complaint and is actively participating in this matter.

{H0116127.2}
                Case 1:19-cv-11007-NMG Document 28 Filed 08/20/19 Page 5 of 12



               Second, Plaintiff cannot state a claim that Bally Holdings or Bally Switzerland infringed

Plaintiff’s patent, as neither Swiss Defendant performs the requisite activities in the United

States for either Swiss Defendant to infringe any U.S. patent.

                                          STATEMENT OF FACTS

               The Swiss Defendants are both Swiss corporations with principal places of business in

Switzerland. Neither Swiss Defendant transacts any business in Massachusetts. (Declaration of

Raniero Addorisio De Feo in Support of Bally International AG and Bally Schuhfabriken AG’s

Motion to Dismiss (“De Feo Decl.”) ¶ 1.)

               Bally Holdings is a holding company that holds only ownership interests in other

companies. Specifically, Bally Holdings holds controlling ownership of 15 direct subsidiaries.

Other than holding ownership of its subsidiaries, Bally Holdings conducts no other business.

Bally Holdings is not an operating company. Bally Holdings does not design, manufacture,

distribute or sell goods. (Id. ¶ 2.)

               Bally Switzerland designs and manufactures shoes and luxury goods, primarily in

Switzerland and Italy. Bally Switzerland does not operate any offices, factories, or distribution or

sales locations in the United States. (Id. ¶ 3.)

               Contrary to the bald accusations of the Complaint, Bally Holdings does not, either

“directly or through affiliates, subsidiaries or intermediaries,” transact business in Massachusetts,

contract to supply services or things in Massachusetts, perform an act or omission, in or outside

of Massachusetts, causing tortious injury, or regularly do or solicit business, engage in any

persistent course of conduct, or derive substantial revenue from goods used or consumed or

services rendered in Massachusetts. (See Id. ¶ 4; Compl. ¶ 9.) Neither Bally Americas nor Bally

Switzerland acts as an agent for Bally Holdings. (De Feo Decl. ¶ 5.)



{H0116127.2}                                           2
                Case 1:19-cv-11007-NMG Document 28 Filed 08/20/19 Page 6 of 12



               Contrary to the conclusory statement in the Complaint, the requirements of Federal Rule

of Civil Procedure 4(k)(2) are not met as against Bally Holdings. (See Compl. ¶ 10.) Bally

Holdings does not purposefully direct activities at residents of this forum or of the United States.

(De Feo Decl. ¶ 6.) As such, Bally Holdings does not maintain even de minimis contact with this

district or with the United States. Further, Bally Holdings has no offices, records or files, nor any

witnesses in Massachusetts to provide evidence about Bally Holdings’s actual business. (Id. ¶ 7.)

               Contrary to the conclusory statement in the Complaint, neither Swiss Defendant makes,

uses, sells, or offers to sell products in the United States. (See id. ¶ 8; Compl. ¶ 28.) Bally

Holdings is a holding company that holds only ownership interests in other companies, and Bally

Switzerland does not operate any offices, factories, or distribution or sales locations in the United

States. (De Feo Decl. ¶¶ 2-3.)

                                                 ARGUMENT

I.             EXERCISING PERSONAL JURISDICTION OVER BALLY INTERNATIONAL AG
               WOULD NOT COMPORT WITH DUE PROCESS

               a.     Legal Standards Governing Personal Jurisdiction

               Bally Holdings has not consented to jurisdiction in this state, nor does it have a presence

here. The extent to which the Court may exercise personal jurisdiction over Bally Holdings thus

depends upon the outcome of a two-prong inquiry. The first prong inquires whether Bally

Holdings is amenable to process in the forum state. A defendant is amenable to service of

process if it “is subject to the jurisdiction of a court of general jurisdiction in the state where the

district court is located.” See Fed. R. Civ. P. 4(k)(1)(A).

               The second prong is whether the Court’s exercise of personal jurisdiction over Bally

Holdings would comply with the precepts of federal due process. In International Shoe, the

Supreme Court held that a court may not exercise jurisdiction over an out-of-state defendant


{H0116127.2}                                            3
                Case 1:19-cv-11007-NMG Document 28 Filed 08/20/19 Page 7 of 12



unless the defendant has “certain minimum contacts with [the forum state] such that the

maintenance of the suit does not offend ‘traditional notions of fair play and substantial justice.’”

Int’l Shoe Co. v. Wash., 326 U.S. 310, 316 (1945) (citation omitted). “[I]t is essential that the

defendant take actions purposefully availing him or her of the privileges and benefits of the

forum state.” Celgard, LLC v. SK Innovation Co., 792 F.3d 1373, 1380 (Fed. Cir. 2015)

(emphasis removed) (citations omitted). A defendant should be able to reasonably foresee

litigation in the forum state. Id.

               b.     Bally International AG Cannot Be Subjected to
                      the Jurisdiction of Massachusetts Courts

               Under the Massachusetts “long arm” statute, a Massachusetts court may exercise personal

jurisdiction over an entity as to a cause of action arising from the following acts, inter alia,

conducted directly or by an agent: (a) transacting any business in Massachusetts, (b) contracting

to supply services or things in Massachusetts, (c) causing tortious injury by an act or omission in

Massachusetts, and (d) causing tortious injury in Massachusetts by an act or omission outside the

commonwealth if the entity (i) regularly does or solicits business, (ii) engages in any other

persistent course of conduct, or (iii) derives substantial revenue from goods used or consumed or

services rendered, in Massachusetts. M.G.L. c. 223A, §3(a)-(d).2

               The facts above show that Bally Holdings does not perform any acts required for a

Massachusetts court to exercise personal jurisdiction over it. Bally Holdings does not transact

business in Massachusetts or contract to supply services or things in Massachusetts. (See De Feo

Decl. ¶ 4.) Ownership of subsidiary companies cannot cause tortious injury, and Bally Holdings

does not do or solicit business, engage in any persistent course of conduct, or derive substantial

revenue from goods used or consumed or services rendered, in Massachusetts. Because


2
    Plaintiff asserted only the elements of subsections (a) through (d) of the statute in its Complaint. (See Compl. ¶ 9.)

{H0116127.2}                                                  4
                Case 1:19-cv-11007-NMG Document 28 Filed 08/20/19 Page 8 of 12



Massachusetts courts cannot exercise personal jurisdiction over Bally Holdings, the action must

be dismissed as to Bally Holdings.

               c.     The Exercise of Personal Jurisdiction Over Bally International AG
                      Would Not Comport with Due Process

               Due process requires that the defendant have sufficient “minimum contacts with the

forum state such that maintenance of the suit does not offend traditional notions of fair play and

substantial justice.” Celgard, 792 F.3d at 1377 (quoting Int’l Shoe, 326 U.S. at 316). To

determine whether the due process requirement is met for specific personal jurisdiction, the

Federal Circuit considers (1) whether a defendant purposefully directed its activities at residents

of the forum state, (2) whether the claim arises out of or relates to the defendant's activities with

the forum state, and (3) whether assertion of personal jurisdiction is reasonable and fair. Id.

(citation omitted). The first two prongs correspond to the “minimum contacts” prong of the

International Shoe analysis, and the third prong corresponds to the “fair play and substantial

justice” prong of the analysis. Polar Electro Oy v. Suunto Oy, 829 F.3d 1343, 1348 (Fed. Cir.

2016). To determine whether the exercise of personal jurisdiction “does not offend traditional

notions of fair play and substantial justice,” a court must consider (a) the burden on the

defendant, (b) the interests of the forum State, (c) the plaintiff’s interest in obtaining relief, (d)

the interstate judicial system’s interest in obtaining the most efficient resolution of controversies,

and (e) the shared interest of the several States in furthering fundamental substantive social

processes. Asahi Metal Ind. Co. v. Super. Ct. of Cal., 480 U.S. 102, 113 (1987).

               As a holding company, Bally Holdings has plainly never directed its activities at the

residents of Massachusetts or the United States. In addition, the burden on Bally Holdings on

defending itself in another continent would be high. Bally Holdings has no offices, records or

files, nor any witnesses in Massachusetts to provide evidence about Bally Holdings’s actual


{H0116127.2}                                            5
                Case 1:19-cv-11007-NMG Document 28 Filed 08/20/19 Page 9 of 12



business. (See De Feo Decl. ¶ 7.) As the Supreme Court has observed, “[t]he unique burdens

placed upon one who must defend oneself in a foreign legal system should have significant

weight in assessing the reasonableness of stretching the long arm of personal jurisdiction over

national borders.” Asahi, 480 U.S. at 114. This factor weighs heavily against the exercise of

jurisdiction.

               Additionally, the interests of the forum state, Plaintiff, the interstate judicial system, and

the several States are all met because Bally Americas will remain as a defendant in this matter.

Bally Americas is in the best position to provide all evidence necessary to thoroughly and

efficiently assess this matter. Considering the heavy burden upon the alien, non-operating

defendant, and the fact that the competing interests will all be met, the exercise of personal

jurisdiction by this Court over Bally Holdings in this instance would be unreasonable and unfair.

II.            NEITHER BALLY INTERNATIONAL AG NOR BALLY SCHUHFABRIKEN AG
               CAN BE LIABLE FOR INFRINGEMENT

               Plaintiff accuses Bally Americas, Bally Holdings, and Bally Switzerland, three separate,

disparate companies, of all performing the same allegedly infringing acts: “making, using,

selling and/or offering to sell in the United States, and/or importing into the United States one or

more of the Accused Products.” (See Compl. ¶ 28.) The facts show that neither Bally Holdings

nor Bally Switzerland could have taken steps in the United States that give rise to infringement

liability under the patent statute.

               Section 271(a) of Title 35 of the United States Code defines infringement as the making,

use, sale, or offer to sell of a patented invention “within the United States,” as well as its

importation “into the United States.” 35 U.S.C. § 271(a). The patent laws “do not, and were not

intended to, operate beyond the limits of the United States.” Halo Elecs., Inc. v. Pulse Elecs.,

Inc., 831 F.3d 1369, 1379 (Fed. Cir. 2016) (quoting Deepsouth Packing Co. v. Laitram Corp.,


{H0116127.2}                                              6
               Case 1:19-cv-11007-NMG Document 28 Filed 08/20/19 Page 10 of 12



406 U.S. 518, 531 (1972)). The Federal Circuit has noted that “[t]he presumption that United

States law governs domestically but does not rule the world applies with particular force in

patent law.” Id. at 1378 (quoting Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 454-55 (2007)).

               Nonetheless, neither Bally Holdings nor Bally Switzerland makes, uses, imports, sells, or

offers to sell the Accused Products in the United States. Bally Holdings is a holding company

that holds only ownership interests in other companies, and Bally Switzerland does not operate

any offices, factories, or distribution or sales locations in the United States. (See De Feo Decl. ¶¶

2-3, 8.) Thus it is impossible for Bally Holdings or Bally Switzerland to have infringed the ’212

Patent. Accordingly, the Complaint against Bally Holdings and Bally Switzerland should be

dismissed on this ground.

                                               CONCLUSION

               For the foregoing reasons, Bally International AG and Bally Schuhfabriken AG

respectfully request that this court:

               (1)    Dismiss the Complaint as against them; and

               (2)    Award Bally International AG and Bally Schuhfabriken AG such other relief that

                      the Court believes to be reasonable and just.




{H0116127.2}                                           7
               Case 1:19-cv-11007-NMG Document 28 Filed 08/20/19 Page 11 of 12



Dated: August 20, 2019


                                           Respectfully submitted,

                                           HERMES, NETBURN, O'CONNOR
                                           & SPEARING, P.C.

                                     By:   /s/ Peter C. Netburn
                                           Thorsten Schmidt (TS0016)
                                           Michael Dallal (MD1893)
                                           708 Third Avenue, 6th Floor
                                           New York, NY 10017
                                           Telephone:     (212) 809-1444
                                           Facsimile:     (212) 209-7100
                                           tschmidt@schmidt-llc.com
                                           mdallal@schmidt-llc.com

                                           Peter C. Netburn, BBO No. 546935
                                           pnetburn@hermesnetburn.com
                                           HERMES, NETBURN, O'CONNOR
                                                  & SPEARING, P.C.
                                           265 Franklin Street, Seventh Floor
                                           Boston, MA 02110-3113
                                           (617) 728-0050
                                           (617) 728-0052 (Fax)

                                           Attorneys for Defendants
                                           Bally International AG
                                           Bally Schuhfabriken AG




{H0116127.2}                                  8
               Case 1:19-cv-11007-NMG Document 28 Filed 08/20/19 Page 12 of 12



                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing and
paper copies will be sent to those indicated as non-registered participants on August 20, 2019.


                                                     /s/ Peter C. Netburn
                                              Peter C. Netburn




{H0116127.2}                                      9
